Citation Nr: 9917515	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  95-36 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for lumbar disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



INTRODUCTION

The veteran had active service from September 1974 to 
September 1977.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, in July 1995 that found that new and material 
evidence had been submitted to reopen the veteran's claim, 
but denied entitlement to service connection for lumbar disc 
disease.


REMAND

Service records show that the veteran was treated for back 
pain in May 1975, and the impression given was of "MS 
[musculoskeletal] pain."  The veteran complained of a sore 
back in August 1975, and the impression noted was of "benign 
back strain."  Treatment records dated September 1975 noted 
complaints of a "severe backache," and November 1975 
records noted back pain caused by lifting heavy objects, 
diagnosed as lower back pain.  A letter dated in December 
1994 from Ralph E. Stolz, D.O., P.C., stated that "to the 
best of my knowledge with a reasonable degree of medical 
certainty, I must state that with the type of work you had 
been doing (including your military duties) these could have 
been contributing factors to your degenerative joint 
disease."

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1997).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

In a letter received by the RO in February 1993, the veteran 
indicated that he had received treatment for his back at the 
Martinsburg VA facility.  VA medical records dated February 
1993 and December 1994 also indicated that the veteran was 
treated at the Martinsburg VA facility.  Records of treatment 
at Martinsburg VA are not currently contained in the claims 
folder, and must be obtained before a decision can be 
rendered on the veteran's claim.

Therefore, this case is REMANDED to the RO for the following 
development:

1.  The RO should specifically request 
all records of the veteran's treatment at 
the Martinsburg VA facility.  Any such 
records obtained should be associated 
with the claims folder.

2.  Thereafter, arrangements should be 
made to have the veteran undergo a 
special orthopedic examination in order 
to ascertain the nature of any low back 
disability present.  The claims folder 
must be made available to the examiner, 
who after reviewing the claims folder, 
should render an opinion for the record 
as to whether it is at least as likely as 
not that the back problems treated during 
service represented the onset of the 
currently diagnosed back condition.

3.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim and, if the decision 
remains adverse to the veteran, provide 
the veteran and his representative with a 
supplemental statement of the case and 
the applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to ensure due process of law.  No inference should 
be drawn regarding the final disposition of the claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals


 

